DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Withdrawn Claim Objections/Rejections
All rejections pertaining to claims 2-3 are moot because the claims were cancelled in view of the amendments filed on 4/12/22.
The objections to claim 7 for minor informalities are hereby withdrawn in view of the claim amendments filed on 4/12/22.
The rejection of claim 7 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention IS hereby withdrawn in view of the claim amendments filed on 4/12/22.

Modified Claim Rejections - 35 USC § 103
Applicant’s claim amendments have necessitated the following modified grounds of rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-8, 10-12, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Abelson et al. (US 9,750,684; published: 9/5/17; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Abelson et al. is directed to stable topical formulations of cetirizine that provide a comfortable formulation when instilled in the eye and is effective in the treatment of allergic conjunctivitis and/or allergic conjunctivitis (Abstract). Abelson et al. teach a topical ophthalmic formulation comprising 0.1% to 0.25% (w/v) cetirizine hydrochloride or dihydrochloride (0.25% reads on the claimed “about 0.24%”), wherein cetirizine is the only active agent in the formulation and is formulated in a vehicle comprising 1% polyethylene glycol 400, NF, 0.2% dibasic sodium phosphate, anhydrous, USP, 0.25% hypromellose, USP, 0.1% Polysorbate 80, NF, 1.2% to 1.8% glycerin, USP, 0.025% edetate disodium, USP; 0.01% benzalkonium chloride, NF, and purified water, USP, and wherein the formulation has a pH 7 and does not contain a cyclodextrin or other solubilizing compound (limitations of instant claims 1-2, 5, 9-13, 16 and 19; see entire ref., e.g., claim 1). 
With regards to buffers, Abelson et al. teach that for the adjustment of the pH, preferably to a physiological pH (preferably 6.0-7.0), buffers may especially be useful, wherein suitable buffers may be added, such as boric acid, sodium borate, potassium citrate, citric acid, sodium bicarbonate, TRIS and various mixed phosphate buffers (limitation of instant claims 4-5; col. 15, lines 46-57).
With regards to preservative limitations of claims 7-8 and 17-19 “free of benzalkonium chloride”, Abelson et al. teach that optionally (i.e., not considered a required ingredient), the formulations of the invention contain a preservative. In particular embodiments the preservative is benzalkonium chloride or a derivative thereof (e.g., Polyquad®), or a stabilized oxychloro complex (e.g., Purite®) (col. 6, lines 9-12). Abelson et al. teach that the preservative can also be selected from synthetic preservatives such as thimerosal or other preservatives such as phenol, chlorobutanol, butyl or benzyl alcohol or phenyl ethanol (¶ bridging col. 15-16).
With regards to instant claim 14, Abelson et al. teach a kit comprising a pharmaceutical composition of cetirizine formulated for ophthalmic use and instructions for such use and furthermore, Abelson et al. teach dosing regimens that can be used in the methods of the invention include once daily and twice daily (col. 6, lines 49-51 and col. 22, lines 45-47).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Although Abelson et al. teach embodiments wherein benzalkonium chloride and dibasic sodium phosphate are present, they do not teach a particular embodiment wherein the formulation is free of benzalkonium chloride (preservative) and dibasic sodium phosphate (buffer), as required by instant claims 1, 6, 16-17 and 19. Abelson et al. also does not teach in a soparticular embodiment, wherein the buffer is “about 0.2% boric acid”, as required by instant claim 1, and wherein the preservative is about 0.001% sodium chlorite (claims 10 and 18), about 0.001% polyquaternium-1 (claims 11 and 18), or 0.25% phenylethyl alcohol (claims 12 and 18). However, Abelson et al. teach alternative ingredients. 
With regards to the claimed boric acid buffer, Abelson teach wherein suitable buffers can be added such as boric acid, sodium borate, potassium citrate, citric acid, sodium bicarbonate, TRIS and various mixed phosphate buffers, wherein generally, buffers will be used in amounts ranging from about 0.05 to 2.5% by weight, and preferably, from 0.1 to 1.5% (col. 15, lines 46-57). 
With regards to the preservative, Abelson et al. teach alternative ingredients to the benzalkonium chloride, such as sodium chlorite (500 ppm or less, preferably between 10 and 200 ppm), polyquaternium-1 (0.1 to 200 ppm) and phenyl ethanol (col. 15 line 58 to col. 16 line 35).
Abelson et al. do not teach in a particular embodiment, the 0.2% sodium borate of instant claims 1 and 16. However, Abelson et al. teach wherein in some embodiments, a tear substitute is incorporated, and wherein the tear substitute is zinc chloride or sodium borate. Furthermore, Abelson et al. teach that sodium borate buffers are preferred and will generally be used in amounts ranging from about 0.05 to 2.5% by weight, and preferably, 0.1 to 1.5% (col. 15, lines 50-57).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
With regards to the buffer and preservative limitations of instant claims 1, 6, 10-12 and 16-19, based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to substitute equivalents, each of which is taught by the prior art to be useful for the same purpose (benzalkonium chloride with other preservatives taught by Abelson et al. for the purpose of formulation with shelf stability; and dibasic sodium phosphate with other buffers taught by Abelson et al. for providing a pH-stable formulation) (See MPEP 2144.06-II).
	It would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to further incorporate zinc chloride and sodium borate into the formulations of Abelson et al., as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Abelson et al. teach that such ingredients are optionally included in the formulations as these tear substitutes are advantageous in an ophthalmically applied composition.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Abelson et al. (US 9,750,684; published: 9/5/17; of record) as applied to claim 1-2, 5-8, 10-12, 14 and 16-19 above, and further in view of Chowhan et al. (US 2010/0021562; published: 1/28/10).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Abelson et al. teach the limitations of 1-2, 5-8, 10-12, 14 and 16-19 (see above rejection).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Abelson et al. do not teach wherein the preservative is about 0.005% zinc chloride, as required in instant claim 9. However, such deficiency is cured by Chowhan et al.
Chowhan et al. is directed to ophthalmic composition comprising antimicrobial agents. Chowhan et al. teach that zinc enhances the antimicrobial activity of pharmaceutical compositions, including ophthalmic solutions, is well known ([0016]). Chowhan et al. teach the incorporation of zinc chloride at a concentration of from 0.0005 to 0.005 w/v% to provide such result (see entire reference; e.g., claim 1).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to substitute equivalents, each of which is taught by the prior art to be useful for the same purpose (benzalkonium chloride with other preservatives taught by Chowhan et al. (e.g., zinc chloride) for the purpose of providing a formulation that limits the growth of microorganisms) (See MPEP 2144.06-II).
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Abelson et al. (US 9,750,684; published: 9/5/17; of record) as applied to claim 1-2, 5-8, 10-12, 14 and 16-19 above, and further in view of Paul (US 2011/0098229; published: 4/28/11; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Abelson et al. teach the limitations of 1-2, 5-8, 10-12, 14 and 16-19 (see above rejection).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Abelson et al. do not teach wherein the preservative is sodium hydroxymethyl glycinate, as required in instant claim 14. However, such deficiency is cured by Paul.
Paul is directed to pharmaceutical compositions (Abstract). Paul teaches that compositions containing water must be protected against the growth of potentially harmful microorganisms and therefore preservatives are desirable. Paul teaches wherein non-limiting examples of preservatives include sodium hydroxymethyl glycinate ([0106]).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to substitute equivalents, each of which is taught by the prior art to be useful for the same purpose (benzalkonium chloride with other preservatives taught by Paul (e.g., sodium hydroxymethyl glycinate) for the purpose of providing a formulation with shelf stability and/or one that limits the growth of microorganisms) (See MPEP 2144.06-II).
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Abelson et al. (US 9,750,684; published: 9/5/17; of record) as applied to claim 1-2, 5-8, 10-12, 14 and 16-19 above, and further in view of Horn (US 2019/0224120; published: 7/25/19; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Abelson et al. teach the limitations of 1-2, 5-8, 10-12, 14 and 16-19 (see above rejection).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Abelson et al. do not teach wherein the formulation is filled into a preservative-free bottle, as required in instant claim 15. However, such deficiency is cured by Horn.
Horn is directed to pharmaceutical formulations comprising ophthalmological drugs. Horn teaches that ophthalmological drug compositions include standard dropper bottles, multi-dose preservative free bottles and unit dose delivery ([0079]).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The disclosures of Abelson et al. and Horn are each directed to pharmaceutical formulations comprising ophthalmologically active ingredients.  Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to fill the formulation of Abelson et al. into the preservative free bottle of Horn, as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Horn teaches that this is an embodiment used for ophthalmic formulations with multiple doses.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive. 
To the extent that Applicants’ arguments are pertinent to the newly applied rejections, they are addressed as follows:
Applicants argue that one of skill in the art would not have been motivated to select the claimed species of claim 1 because of the size of each genus is large (Remarks: p. 6-7).
This is not found persuasive.  In response, it is noted that the difference between the embodiment described in claim 1 of Abelson and that of the claimed composition (e.g., of claim 1) is that Abelson uses a dibasic sodium phosphate buffer (instead of the claimed boric acid), a benzalkonium chloride preservative (instead of a different preservative such as zinc chloride, sodium chlorite, sodium hydroxymethyl glycinate, polyquaternium-1 and phenylethyl alcohol) and further Abelson does not specifically incorporate sodium borate in the composition described in claim 1. In other words, three changes are needed to the Abelson composition to read on the closed-ended claimed composition. These changes are generally taught as alternatives in Abelson and are well-known buffers, preservatives and tear substitutes used in ophthalmic compositions. There is not teaching away taught in the prior art to substitute these known ingredients and no data presented by the Applicants that these substitutions unexpectedly result in something significantly different.
Applicants argue that there are no express teachings for the claimed excipients and their amounts of claim 1 (Remarks: p. 7-8). Applicants state that Abelson does not provide the claimed compositions without picking and choosing from amongst the disclosures of Abelson.
This is not found persuasive. In response, the Examiner directs attention to the detailed description of the teachings of Abelson and other prior art in the rejections above. The Examiner also directs attention to Merck &Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Circ. 1989), which states with regards to its more than 1200 combinations that the prior art: “discloses a multitude of effective combinations does not render any particular formulation less obvious. This is especially true because the claimed composition is used for the identical purpose taught by the prior art.”   
Applicants argue that Abelson states that the predictability in the technology is low (Remarks: p. 8).
This is not found persuasive. In response, and as indicated above, the substitutions which were found obvious are well known ingredients used in ophthalmic compositions, and more specifically ophthalmic compositions comprising the claimed active ingredient, cetirizine. Furthermore, it is noted that "Obviousness does not require absolute predictability of success…all that is required is a reasonable expectation of success." In re Kubin, 561 F.3d 1351, 1360 (Fed. Cir. 2009).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENEVIEVE S ALLEY/           Primary Examiner, Art Unit 1617